  Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 1 of 17 PageID #: 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                        Plaintiff,                   )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 AVEDRO, INC., GIL KLIMAN, DONALD J.                 )   CLASS ACTION
 ZURBAY, JONATHAN SILVERSTEIN,                       )
 HONGBO LU, GARHENG KONG,                            )
 THOMAS W. BURNS, REZA ZADNO,                        )
 ROBERT J. PALMISANO, GLAUKOS                        )
 CORPORATION, and ATLANTIC                           )
 MERGER SUB, INC.,                                   )
                                                     )
                        Defendants.                  )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff John Thompson (“Plaintiff”), by his undersigned attorneys, for his complaint

against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action against Avedro, Inc. (“Avedro” or the “Company”) and

the members of Avedro’s Board of Directors (the “Board” or the “Individual Defendants”) for

their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “1934

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule

14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction, pursuant to which

Avedro will be acquired by Glaukos Corporation (“Glaukos”) and Glaukos’ wholly owned

subsidiary, Atlantic Merger Sub, Inc (“Merger Sub”) (the “Proposed Transaction”).

       2.      On August 7, 2019, Avedro’s Board of Directors (the “Board” or “Individual
  Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 2 of 17 PageID #: 2



Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Glaukos.          Pursuant to the terms of the Merger Agreement, Avedro’s

stockholders will receive a fixed exchange ratio of 0.365 shares of Glaukos common stock for each

share of Avedro common stock they own (the “Merger Consideration”). Base on Glaukos stock’s

August 6, 2019 closing price, the Merger Consideration is valued at approximately $27.86 per

share.    Upon completion of the Proposed Transaction, Glaukos shareholders will own

approximately 85% of the combined company, and Avedro stockholders will own approximately

15%.

         3.      On September 17, 2019, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

                                  JURISDICTION AND VENUE

         4.      This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

         5.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

         6.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.




                                                   2
  Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 3 of 17 PageID #: 3



                                          PARTIES

        7.    Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Avedro common stock.

        8.    Defendant Avedro is a Delaware corporation and maintains its principal executive

offices at 201 Jones Road, Waltham, Massachusetts 02451. The Company is a leading hybrid

ophthalmic pharmaceutical and medical technology company focused on treating corneal disease

and disorders and improving vision to reduce dependency on eyeglasses or contact lens. Avedro’s

common stock is traded on the NASDAQ Global Select Market under the ticker symbol “AVDR.”

        9.    Defendant Gil Kliman (“Kliman”) has been a director of the Company since

November 2015. Kliman is also a member of the Glaukos board of directors.

        10.   Defendant Donald J. Zurbay (“Zurbay”) has been a director of the Company since

September 2017.

        11.   Defendant Jonathan Silverstein (“Silverstein”) has been a director of the Company

since November 2015.

        12.   Defendant Hongbo Lu (“Lu”) has been a director of the Company since May 2018.

        13.   Defendant Garheng Kong (“Kong”) has been a director of the Company since 2018.

        14.   Defendant Thomas W. Burns (“Burns”) has been a director of the Company since

July 2018. Burns is also a member of the Glaukos board of directors.

        15.   Defendant Reza Zadno (“Zadno” has been President, Chief Executive Officer, and

a director of the Company since September 2016.

        16.   Defendant Robert J. Palmisano has been a director of the Company since January

2019.

        17.   The defendants identified in paragraphs 9 through 16 are collectively referred to

herein as the “Individual Defendants.”

                                               3
  Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 4 of 17 PageID #: 4



       18.     Defendant Parent is a Delaware corporation with its principal executive office

located at 229 Avenida Fabricante, San Clemente, California 92672. Parent is an ophthalmic

medical technology and pharmaceutical company focused on the development and

commercialization of novel therapies designed to treat glaucoma, corneal disorders and retinal

diseases. Glaukos’ common stock trades on the New York Stock Exchange under the ticker

symbol “GKOS.” Parent is a party to the Merger Agreement.

       19.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       20.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Avedro (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       21.     This action is properly maintainable as a class action.

       22.     The Class is so numerous that joinder of all members is impracticable. As of

August 5, 2019, there were approximately 17,135,084 shares of Avedro common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

       23.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

       24.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

                                                  4
  Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 5 of 17 PageID #: 5



protect the interests of the Class.

        25.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        26.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        27.     Avedro is an ophthalmic pharmaceutical and medical device company that

develops and commercializes products to treat ophthalmic disorders and conditions, primarily

associated with corneal weakness.       The Company’s Avedro Corneal Remodeling platform

comprises KXL and Mosaic systems, which deliver ultraviolet A or UVA light, and a suite of

single-use riboflavin drug formulations.

        28.     The Company’s KXL system in combination with its Photrexa drug formulations,

which it launched in the United States in September 2016, is the first and only minimally invasive

product offering approved by the U.S. Food and Drug Administration (“FDA”), indicated for the

treatment of progressive keratoconus and corneal ectasia following refractive surgery.

Additionally, the FDA granted Avedro orphan drug designations and it has orphan drug exclusivity

until 2023 that covers its Photrexa formulations used with its KXL system for its approved

indications. Avedro’s Mosaic system is capable of performing vision correction procedures and

treating corneal ectatic disorders.

                                                 5
  Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 6 of 17 PageID #: 6



        29.     Avedro has obtained a Conformité Européene (“CE”) mark for its Mosaic system,

which allows it to be marketed throughout the European Union. Avedro plans to seek FDA

approval for its Mosaic system and its associated drug formulations for the treatment of presbyopia

as an initial targeted indication.

        2.      Avedro sells its products primarily to ophthalmologists, hospitals, and ambulatory

surgery centers through a direct sales force in the United States, as well as through medical device

distributors internationally.

        3.      Avedro completed its initial public offering (“IPO”) in February 2019. On May 9,

2019, Avedro announced its first quarter 2019 financial results. The Company reported revenue

of $8.8 million, a 70% increase over the first quarter of 2018. Avedro’s gross margin was 74.0%

for the first quarter of 2019, as compared to 49.2% in the first quarter of 2018. Defendant Zadno

commented on the results, stating:

        We are pleased with our first quarter performance which reflects strong customer
        adoption of our sight-preserving cross-linking technology, revenue growth and a
        solid increase in gross margin. With the recent implementation of the product-
        specific J Code for our Photrexa formulations, customers are now experiencing
        fewer drug-related reimbursement inquiries from the payors . . . . Through
        investments in our commercial and reimbursement teams and pipeline of next-
        generation products, we are well positioned to drive meaningful top-line growth
        and continued margin expansion throughout 2019 and beyond.


The Proposed Transaction

        30.     On August 7, 2019, Avedro’s Board caused the Company to enter into the Merger

Agreement with Glaukos.

        31.     Pursuant to the terms of the Merger Agreement, Avedro’s stockholders will receive

0.365 shares of Glaukos common stock for each share of Avedro common stock they own.

        32.     According to the joint press release issued by Avedro and Glaukos announcing the

Proposed Transaction:

                                                 6
Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 7 of 17 PageID #: 7



   SAN CLEMENTE, Calif.--Aug. 7, 2019-- Glaukos Corporation (NYSE: GKOS),
   an ophthalmic medical technology and pharmaceutical company focused on novel
   therapies for the treatment of glaucoma, corneal disorders and retinal diseases,
   and Avedro, Inc. (Nasdaq: AVDR), a leading hybrid ophthalmic pharmaceutical
   and medical technology company focused on treating corneal disease and disorders,
   today announced that the companies have entered into a definitive merger
   agreement under which Glaukos will acquire Avedro in an all-stock transaction.
   The transaction, which is subject to Avedro stockholder approval along with other
   customary closing conditions and regulatory approvals, has been approved by the
   board of directors of both companies and is expected to be completed in the fourth
   quarter of 2019.

   The acquisition combines two complementary, hybrid ophthalmic pharmaceutical
   and device organizations and establishes the cornerstone for Glaukos’ new corneal
   health franchise, providing synergistic avenues for potential long-term growth in
   large, underserved markets. Glaukos plans to leverage its proven market-building
   expertise, global commercial scale and extensive clinical and regulatory
   infrastructure to maximize Avedro’s disruptive bio-activated pharmaceuticals and
   pipeline. The transaction also expands Glaukos’ R&D capabilities and is expected
   to strengthen multiple corneal health and vision correction development initiatives
   now underway across both organizations.

   “Avedro is an ideal fit for Glaukos’ core strengths in creating and disrupting
   ophthalmic markets with novel therapies that address important unmet clinical
   needs of practitioners and patients,” said Thomas Burns, Glaukos president and
   chief executive officer. “Avedro has in place many of the same strategic
   attributes Glaukos used to pioneer MIGS, including proprietary paradigm-
   changing solutions, extensive clinical validation, broad reimbursement and first-to-
   market status. Our combined organizations can possess the essential expertise, scale
   and reach to maximize these opportunities, drive further commercialization of
   Avedro’s bio-activated pharmaceuticals and establish another synergistic and
   durable Glaukos franchise to fuel potential near- and long-term growth and
   shareholder value.”

   Avedro’s platform uses its proprietary, bio-activated, single-use Photrexa® drug
   formulations to strengthen corneal tissue and halt progression of keratoconus, a
   degenerative corneal ectatic disease that affects approximately 1.1 million eyes
   in the United States. Typically diagnosed in a patient’s teenage years, keratoconus
   is characterized by progressive thinning and weakening of the cornea, resulting in
   vision loss. Approximately 90% of cases are bilateral and as many as 20% of
   patients ultimately require a corneal transplant. Conventional treatments address
   symptoms but the Avedro platform is the first and only FDA-approved therapy that
   can stop disease progression. Avedro estimates the total U.S. opportunity for its
   keratoconus therapy to be approximately $3 billion.

   Avedro has also developed a pipeline of novel single application bio-activated
   topical ophthalmic pharmaceuticals for common refractive conditions, including

                                            7
Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 8 of 17 PageID #: 8



   presbyopia, low myopia and post-cataract refractive error, which are estimated to
   have a combined U.S. addressable opportunity of approximately $23 billion.

   “Avedro is extremely pleased with the potential to become part of Glaukos, a
   highly-respected ophthalmic organization with a successful track record forging
   new markets with disruptive technologies like our keratoconus pharmaceutical
   therapies,” said Reza Zadno, Avedro president and chief executive officer.

   “Glaukos already has deep customer relationships with the majority of our target
   accounts, and a large, seasoned field organization that can unite with our team to
   accelerate awareness, adoption and utilization of our novel platform. In
   addition, Glaukos will bring its extensive clinical and regulatory resources to bear
   to help advance our promising pipeline therapies. I believe this transaction can
   benefit customers, employees and patients, while creating value for shareholders
   through ownership in a combined company with the expertise, scale and resources
   to drive meaningful future growth."

   Key strategic and financial benefits of the transaction include:

   •   Avedro fits perfectly with Glaukos’ commercial organization: Roughly 700
       of Avedro target accounts are comprehensive ophthalmic practices
       where Glaukos maintains deep relationships. In addition, the Avedro platform
       can benefit from a 5-fold increase in the size of its current 17-person U.S. field
       sales organization.
   •   Avedro can accelerate Glaukos’ growth trajectory: Avedro generated 66%
       year-over-year revenue growth in the first half of 2019. Once combined, the
       addition of Avedro’s fast-growing product portfolio is expected to generate
       revenue growth acceleration for Glaukos beginning in 2020 and potential
       revenue synergies beginning in 2021.
   •   Furthers Glaukos’ hybrid strategy: Avedro and Glaukos have similar and
       complementary hybrid pharmaceutical and device profiles that can combine to
       create a unique set of R&D, clinical, regulatory and commercial capabilities
       with the potential to enhance organizational success.
   •   Enhances organic pipeline initiatives and R&D teams: The combined R&D
       and clinical organization can provide Glaukos with scale and a unique blend of
       integrated expertise across ophthalmic pharmaceuticals, drug delivery, micro-
       scale engineering, and hardware and software development.In addition, an
       expanded pipeline can provide new opportunities to extend leadership positions
       in high-growth ophthalmic markets.
   •   Provides attractive financial benefits and potential shareholder value
       creation: In addition to the potential for accelerated revenue
       growth, Glaukos anticipates achieving annualized cost savings in excess of $15
       million by 2021, primarily through reduced public company and administrative
       costs. As such, the company expects the transaction to be accretive to operating
       results and cash flow by 2021.



                                             8
  Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 9 of 17 PageID #: 9



       Transaction Terms and Approvals

       Under the terms of the merger agreement, for each share of Avedro common stock
       they own, Avedro shareholders will receive an exchange ratio equivalent of 0.365
       shares of Glaukos stock.

       Based on the parties’ volume weighted average prices (“VWAPs”) for the last 60
       trading days prior to August 6, 2019, the transaction represents a 42% premium
       for Avedro shareholders. Upon closing, Glaukos shareholders are expected to own
       approximately 85% of the combined company, with Avedro shareholders expected
       to own the remaining 15%.

       The transaction is subject to customary closing conditions and regulatory
       approvals, including approval of the merger by stockholders of Avedro. Certain
       shareholders of Avedro, including OrbiMed, HealthQuest and LAV Agile, which
       collectively own approximately 41% of the outstanding shares of Avedro common
       stock, have entered into voting agreements to vote in favor of the transaction.

The Registration Statement Omits Material Information

       33.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       34.     Specifically, as set forth below, the Registration Statement fails to provide

Company stockholders with material information or provides them with materially misleading

information concerning: (i) Avedro’s, Glaukos’, and the combined company’s financial

projections; (ii) the analyses performed by the Company’s financial advisor in connection with the

Proposed Transaction, Guggenheim Securities, LLC (“Guggenheim”); (iii) the inputs and

assumptions underlying the financial valuation analyses that support the fairness opinion provided

by Guggenheim; and (iv) Guggenheim’s and Company insiders’ potential conflicts of interest.

       35.     First, the Registration Statement omits material information regarding the

Company’s, Glaukos’, and the combined company’s financial projections.

       36.     The Registration Statement describes Guggenheim’s fairness opinion and the

various valuation analyses performed in support of its opinion. However, the description of

Guggenheim’s fairness opinion and analyses fails to include key inputs and assumptions

                                                9
 Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 10 of 17 PageID #: 10



underlying these analyses.     Without this information, as described below, Avedro’s public

stockholders are unable to fully understand these analyses and, thus, are unable to determine what

weight, if any, to place on Guggenheim’s fairness opinion in determining whether to vote in favor

of the Proposed Transaction.

       37.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose: (i) for each set of projections, all line items used to calculate EBIT and NOPAT;

(ii) the Avedro Probability of Success Adjusted Pipeline Projections and all underlying line items;

and (iii) a reconciliation of all non-GAAP to GAAP metrics.

       38.     With respect to Glaukos’ financial projections, the Registration Statement fails to

disclose: (i) for each set of projections, all line items used to calculate EBIT and NOPAT; (ii) the

Glaukos Probability of Success Adjusted Base Projections Prepared by Avedro Management and

all underlying line items; (iii) the Glaukos Probability of Success Adjusted Pipeline Projections

Prepared by Avedro Management and all underlying line items; and (iv) a reconciliation of all

non-GAAP to GAAP metrics.

       39.     With respect to the combined company’s financial projections, the Registration

Statement fails to disclose: (i) all line items used to calculate NOPAT and unlevered free cash

flow; (ii) EBIT and all underlying line items; and (iii) a reconciliation of all non-GAAP to GAAP

metrics.

       40.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       41.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

                                                10
 Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 11 of 17 PageID #: 11



Transaction, Guggenheim Securities, LLC (“Guggenheim”).

       42.     With respect to Guggenheim’s Avedro Discounted Cash Flow Analyses, the

Registration Statement fails to disclose: (i) the terminal values used in the analysis; (ii) the

individual inputs and assumptions underlying the discount rate range of 12.25%-14.75% and the

perpetual growth rate range of 2.0%-3.0%; and (iii) the Avedro Base Business UFCF for year 2030

and the Avedro Probability of Success Adjusted Pipeline UFCF’s, including year 2034, utilized

by Guggenheim in the analysis.

       43.     With respect to Guggenheim’s Glaukos Discounted Cash Flow Analyses, the

Registration Statement fails to disclose: (i) the terminal values used in the analysis; (ii) the

individual inputs and assumptions underlying the discount rate range of 9.75%-12.25% and the

perpetual growth rate range of 2.0%-3.0%; and (iii) the Glaukos Probability of Success Adjusted

Base Business UFCF’s, including for year 2035, utilized by Guggenheim in the analysis.

       44.     With respect to Guggenheim’s PF Synergized Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the terminal values used in the analysis; and (ii) the

individual inputs and assumptions underlying the discount rate range of 9.75-12.25% and the

perpetual growth rate of 2.5%.

       45.     With respect to Guggenheim’s Avedro’s and Glaukos’ Wall Street Equity Research

Analyst Stock Price Targets analyses, the Registration Statement fails to disclose the individual

price targets observed by Guggenheim in the analyses and the sources thereof.

       46.     With respect to Guggenheim’s Precedent One-Day Stock Price Premiums analysis,

the Registration Statement fails to disclose the individual premiums for the transactions observed

by Guggenheim in the analysis.

       47.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

                                                11
 Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 12 of 17 PageID #: 12



range of ultimate values generated by those analyses must also be fairly disclosed.

        48.     Without such undisclosed information, Avedro stockholders cannot evaluate for

themselves whether the financial analyses performed by Guggenheim were based on reliable

inputs and assumptions or whether they were prepared with an eye toward ensuring that a positive

fairness opinion could be rendered in connection with the Proposed Transaction. In other words,

full disclosure of the omissions identified above is required in order to ensure that stockholders

can fully evaluate the extent to which Guggenheim’s opinion and analyses should factor into their

decision whether to vote in favor of or against the Proposed Transaction.

        49.     Third, the Registration Statement omits material information regarding potential

conflicts of interest of Guggenheim.

        50.     The Registration Statement fails to disclose the fees Guggenheim received from

Avedro for acting as underwriter and co-manager in connection with Avedro’s IPO, as well as any

other services Guggenheim performed for Avedro and the compensation received in connection

with such services. The Registration Statement further fails to identify when in the past two years

Guggenheim received certain confidential information from Glaukos and presented financial

analyses to the Glaukos board.

        51.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

        52.     The Registration Statement also omits material information concerning Company

insiders’ potential conflicts of interest.

        53.     The Registration statement fails to disclose the details of any employment and

retention-related discussions and negotiations that occurred between Glaukos and Avedro’s

executive officers, including who participated in all such communications, when they occurred

                                                12
 Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 13 of 17 PageID #: 13



and their content. The Registration Statement further fails to disclose whether any of Glaukos’

prior proposals or indications of interest mentioned management retention with the combined

company.

       54.     Communications regarding post-transaction employment and merger-related

benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

This information is necessary for stockholders to understand potential conflicts of interest of

management and the Board, as that information provides illumination concerning motivations that

would prevent fiduciaries from acting solely in the best interests of the Company’s stockholders.

       55.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Merger; (ii) Avedro Board Recommendation and Its Reasons for

the Merger; (iii) Opinion of Financial Advisor to Avedro; (iv) Interests of Certain Persons in the

Merger; and (v) Certain Information Provided by the Parties.

       56.     The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Registration

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and the other Avedro stockholders will be unable to make

an informed decision whether to vote in favor of the Proposed Transaction and are thus threatened

with irreparable harm warranting the injunctive relief sought herein

       57.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

   Claim for Violation of Section 14(a) of the 1934 Act and SEC Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Avedro



                                                 13
 Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 14 of 17 PageID #: 14



       58.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       59.     During the relevant period, the Individual Defendants disseminated the false and

misleading Registration Statement specified above, which failed to disclose material facts

necessary to make the statements, in light of the circumstances under which they were made, not

misleading in violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder. Avedro is liable as the issuer of these statements.

       60.     By virtue of their positions within the Company, the Individual Defendants were

aware of this information and of their duty to disclose this information in the Registration

Statement. The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants.     It misrepresented and/or omitted material facts, including material

information about the financial projections utilized by the Company’s financial advisor in

connection with its financial analyses, the financial analyses performed by the Company’s

financial advisor, and potential conflicts of interest faced by Company insiders and the Company’s

financial advisor. The defendants were at least negligent in filing the Reigstration Statement with

these materially false and misleading statements.

       61.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       62.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       63.     By reason of the foregoing, the Individual Defendants have violated Section 14(a)

of the 1934 Act and SEC Rule 14a-9(a) promulgated thereunder.

                                                 14
 Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 15 of 17 PageID #: 15



       64.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                       Against the Individual Defendants and Glaukos

       65.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       66.     The Individual Defendants and Glaukos acted as controlling persons of Avedro

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or Board members of Avedro and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       67.     Each of the Individual Defendants and Glaukos was provided with or had unlimited

access to copies of the Registration Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       68.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.




                                                  15
 Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 16 of 17 PageID #: 16



       69.     Glaukos also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       70.     By virtue of the foregoing, the Individual Defendants and Glaukos violated Section

20(a) of the 1934 Act.

       71.     As set forth above, the Individual Defendants and Glaukos had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and SEC Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

       72.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction any

vote on the Proposed Transaction, unless and until defendants disclose and disseminate the

material information identified above to Avedro stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

                                                 16
 Case 1:19-cv-02075-UNA Document 1 Filed 10/31/19 Page 17 of 17 PageID #: 17



does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as SEC Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: October 31, 2019                                RIGRODSKY & LONG, P.A.

                                                  By: /s/ Brian D. Long
 OF COUNSEL:                                          Brian D. Long (#4347)
                                                      Gina M. Serra (#5387)
 ROWLEY LAW PLLC                                      300 Delaware Avenue, Suite 1220
 Shane T. Rowley                                      Wilmington, DE 19801
 Danielle Rowland Lindahl                             Telephone: (302) 295-5310
 50 Main Street, Suite 1000                           Facsimile: (302) 654-7530
 White Plains, NY 10606                               Email: bdl@rl-legal.com
 Telephone: (914) 400-1920                            Email: gms@rl-legal.com
 Facsimile: (914) 301-3514
                                                        Attorneys for Plaintiff




                                                  17
